Case 0:20-cv-62005-RKA Document 1 Entered on FLSD Docket 10/02/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                                           Civil Action No.:
 MIRTAU ARISTE,

                                 Plaintiff,
        v.                                                 COMPLAINT FOR VIOLATIONS OF
                                                           THE FAIR CREDIT REPORTING ACT
 CARFINANCE CAPITAL, LLC,
                                 Defendant.
                                                           DEMAND FOR JURY TRIAL



        Mirtau Ariste (“Plaintiff”), by and through the undersigned counsel, hereby alleges the

 following against defendant CarFinance Capital, LLC (“CarFinance”) (“Defendant”) based upon

 Plaintiff’s personal knowledge, the investigation of counsel, and information and belief, as

 follows:

                                  PRELIMINARY STATEMENT

        1.        This is an action to recover damages for violations of the Fair Credit Reporting Act,

 15 U.S.C. §1681, et seq. (the “FCRA”).

        2.        Non-Defendants Equifax and TransUnion, LLC (“TransUnion”) have been

 reporting inaccurate information on Plaintiff’s CarFinance account, based on information that

 CarFinance furnished to Equifax and TransUnion. Plaintiff submitted a written dispute through

 Equifax’s and TransUnion’s FCRA compliance channels. Equifax and TransUnion, in turn,

 notified CarFinance of Plaintiff’s dispute. Plaintiff’s dispute triggered defendant CarFinance’s

 statutory obligation to conduct an investigation and correct the reporting. Nevertheless, despite

 receiving notice of Plaintiff’s dispute, CarFinance failed to conduct an investigation and correct

 the reporting.



                                                    1
Case 0:20-cv-62005-RKA Document 1 Entered on FLSD Docket 10/02/2020 Page 2 of 5



        3.      As a result of Defendant’s misconduct, Plaintiff has suffered actual damages in the

 form of lost credit opportunities, harm to credit reputation and credit score, and emotional distress.

 Accordingly, Plaintiff is entitled to statutory, actual and punitive damages under 15 U.S.C. §§

 1681n and 1681o.

                                              PARTIES

        4.      Plaintiff resides in Broward County, Florida, and qualifies as a “consumer” as

 defined and protected by the FCRA. Plaintiff is an individual, not an entity.

        5.      Defendant CarFinance is a foreign corporation that regularly conducts business in

 this District. CarFinance qualifies as a “furnisher” of credit information under the FCRA.

                                  JURISDICTION AND VENUE

        6.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 §1331 and 15 U.S.C. §1681p.

        7.      Venue is proper in this District under 28 U.S.C. §1391(b).

                                     STATEMENT OF FACTS

 CarFinance

        8.      Defendant CarFinance has been furnishing inaccurate payment status information

 concerning Plaintiff’s auto loan account, which was then reported on Plaintiff’s TransUnion and

 Equifax credit reports.

        9.      Specifically, although the account was closed and had a $0 balance, Defendant

 reported that the payment status of the account was 30-59 Days Late.

        10.     This reporting was materially misleading because it conveyed that Plaintiff was

 currently delinquent on payments, when that was not the case.




                                                   2
Case 0:20-cv-62005-RKA Document 1 Entered on FLSD Docket 10/02/2020 Page 3 of 5



        11.      On Apr 21, 2020, Plaintiff disputed the reporting by submitting written disputes

 through TransUnion’s and Equifax’s FCRA compliance departments.

        12.     TransUnion and Equifax, in turn and as required by federal statute, notified

 CarFinance of Plaintiff’s disputes.

        13.     The receipt of the disputes triggered CarFinance’s obligation to conduct an

 investigation and correct the misleading reporting.

        14.     CarFinance, however, failed to conduct an investigation and failed to correct the

 misleading reporting.

        15.     Plaintiff was later denied an extension of credit based on information contained in

 Plaintiff’s Equifax reports, which included the inaccurate information on the CarFinance account.

        16.     Plaintiff has been forced to deal with the aggravation, humiliation, and

 embarrassment of a low credit score.

        17.     Accordingly, Plaintiff is entitled to damages.



                                        CAUSES OF ACTION

                                              COUNT I

              Against Defendant for Violations of the FCRA, 15 U.S.C. §1681s-2(b)


        18.     Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

        19.     Upon receiving notice of a dispute from a credit reporting agency, furnishers are

 required to conduct an investigation and correct the misleading information as necessary, as

 follows. See 15 U.S.C. § 1681s-2(b).

        20.     Defendant failed to conduct timely and reasonable investigations into the veracity

 of their reporting after receiving notice of Plaintiff’s disputes from Equifax and TransUnion.


                                                   3
Case 0:20-cv-62005-RKA Document 1 Entered on FLSD Docket 10/02/2020 Page 4 of 5



        21.       Moreover, instead of removing the inaccurate reporting, Defendant improperly

 verified that the information being reported was accurate.

        22.      Defendant’s misconduct was a direct and proximate cause of the damages suffered

 by Plaintiff. As a result of their misconduct, Plaintiff has suffered actual damages in the form of

 lost credit opportunities, harm to credit reputation and credit score, and emotional distress.

        23.      Accordingly, Plaintiff is entitled to actual, statutory, and punitive damages under

 15 U.S.C. §§1681n and 1681o.

                                           JURY DEMAND

        24.      Plaintiff demands a trial by jury.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands a judgment:

              a. awarding Plaintiff statutory money damages, actual damages and punitive

                 damages, including pre-judgment and post-judgment interest;

              b. awarding attorney’s fees and costs, and other relief; and

              c. awarding such other relief as to this Court may seem just and proper.



 DATED: October 2, 2020                         COHEN & MIZRAHI LLP
                                                YOSEF STEINMETZ
                                                FLORIDA BAR NO. 119968

                                                                /s/ Yosef Steinmetz
                                                               YOSEF STEINMETZ

                                                300 Cadman Plaza West, 12th Floor
                                                Brooklyn, NY 11201
                                                Telephone: 929/575-4175
                                                929/575-4195 (fax)
                                                yosef@cml.legal

                                                Attorneys for Plaintiff

                                                      4
Case 0:20-cv-62005-RKA Document 1 Entered on FLSD Docket 10/02/2020 Page 5 of 5




                                       5
